PER CURIAM.
An ex-husband appeals from an order granting the ex-wife’s motion for modification of child support. We affirm in all respects except the following as to which the ex-wife has substantially agreed.
First, the child support for the oldest child should terminate when that child at*1326tains the age of 18. Second, the ex-husband should not be required to provide life insurance to secure his obligation for support of a child who dies, marries, becomes emancipated, or reaches majority and is not thereafter entitled to support.
Remanded for correction of the Order Granting Supplemental Complaint for Modification, as amended by Order on Rehearing.
LEHAN, C.J., and RYDER and HALL, JJ., concur.